Citation Nr: 1824221	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-35 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

The Veteran requested a travel Board hearing before a Veterans Law Judge in the September 2014 substantive appeal.  The Veteran was scheduled for a hearing in August 2017; however, the Veteran's attorney requested that the hearing be postponed as he was still waiting to receive a copy of the Veteran's claims file.  In September 2017, the RO rescheduled the hearing to October 2017.  However, the Veteran withdrew his request for a hearing in October 2017. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and it will proceed to adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran was exposed to herbicide agents during his period of service in Kangwha-Do, Korea.

2.  The Veteran has a current diagnosis of ischemic heart disease.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for ischemic heart disease as due to exposure to certain herbicide agents during active military service are met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal with respect to the Veteran's service connection claim for ischemic heart disease.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran contends that his ischemic heart disease is due to exposure to herbicide agents during active military service.  Specifically, the Veteran asserts that he was exposed to herbicides while working near the Korean Demilitarized Zone (DMZ), as part of his duties as a traffic analyst with the United States Army Security Agency (USASA) while stationed at Kangwha-Do in Korea.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to the Veteran's assertion that his diabetes is due to herbicide agent exposure while stationed in Korea, the Veteran must show the following in order to establish presumptive service connection for a disease associated with exposure to herbicide agents: (1) that he served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicide agents are known to have been applied during that period.; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  Ischemic heart disease is listed under the diseases associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e).

In assessing the Veteran's service connection claim for ischemic heart disease, the Board must first determine whether the veteran currently has the claimed disability.  VA treatment records show that the Veteran has a current diagnosis of ischemic heart disease, coronary artery disease, and atherosclerosis.  See VA treatment records dated in November 2009 and May 2010.  

In this case, the Veteran's service personnel records show that he served as a traffic analyst with the USASA Operations Company in Kangwha-Do, Korea from March 1969 through March 1970.  The service personnel records also reflect that he had a top security clearance.  Although the Veteran's unit is not identified by the Department of Defense as operating on the Korean DMZ during the qualifying period of April 1, 1968 to August 31, 1971, the Veteran may have been exposed to herbicide agents, depending on the nature and circumstances of his period of duty while stationed in Korea.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The Veteran contends that he was stationed at Kangwha-Do, Korea from March 1969 through March 1970.  His unit was the 226th USASA Operations Company; part of the 508th USASA Group.  The Veteran explained in the November 2011 notice of disagreement that he ran electronic intelligence (ELINT) and communications intelligence (COMINT) operations and he was directly involved in signal intelligence and electronic warfare operations.  He noted that the nature of his duties was classified and he had a top security clearance.  The Veteran stated that he could see North Korea on several sides with his naked eye and that after an incident in April 1969 in which North Koreans shot down a USAF-operated EC-121, he was told that that the defense line (civilian control line) was "8 miles south" of their position.  He contends that his duties placed him near the DMZ.  See July 2014 substantive appeal.  The Veteran explained that his duties required him to go into the DMZ to perform voice intercept on two separate occasions.  See January 2018 Affidavit.  

The Veteran's descriptions are credible and consistent with the circumstances of his service and the evidence in his personnel record.  Although the personnel records do not specifically mention that the Veteran's duties required him to go DMZ, the personnel records indicate that the Veteran was stationed at Kangwha-Do, Korea, which was an island near the DMZ and his MOS indicates that his duties as a traffic analyst would likely include gathering information regarding the location of North Korean military units close to enemy locations to include the DMZ.  Accordingly, as a factual matter, the Board finds that it is at least as likely as not that the Veteran was exposed to herbicide agents during his tour of duty in Kangwha-Do, Korea from March 1969 through March 1970.  Given that each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record, and resolving reasonable doubt in favor of the Veteran on this point, the Board finds he was exposed to herbicide agents.  See 38 U.S.C. §§ 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303(a).

Based on the foregoing, the evidence shows that the Veteran was at least as likely as not exposed to herbicides during his period of service near the DMZ as part of his duties as a traffic analyst in  Kangwha-Do, Korea and that he currently has ischemic heart disease.  As the evidence shows that the Veteran underwent a coronary artery bypass in November 2009, thus, the disability manifested to a compensable degree for VA purposes after discharge from military service.  See 38 C.F.R. § 4.104, Diagnostic Code 7017 (2017).  As noted above, ischemic heart disease is presumed to be due to exposure to certain herbicide agents, if it has become manifest to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307, 3.309(e).  Accordingly, after resolving reasonable doubt in favor of the Veteran under the specific facts of this case, entitlement to service connection for ischemic heart disease is warranted.



ORDER

Entitlement to service connection for ischemic heart disease due to exposure to herbicide agents is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


